Citation Nr: 0325727	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-07 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for hepatitis with a liver 
disorder.

Entitlement to service connection for swelling joints 
involving the hands, ankles, knees, and hips.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from February 1975 to February 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for bilateral hearing loss, 
hepatitis with a liver disorder, and aching and swelling 
joints to include the hands, ankles, knees and hips.

The Board notes that the veteran requested a hearing be held 
before a Veterans Law Judge at the RO.  The veteran was 
scheduled for a hearing in August 2002, and failed to report.  
Subsequently, in a letter dated August 2002, the veteran 
rescinded his request for a hearing and asked the Board to 
consider his claims based on the evidence currently of 
record.

The Board has determined that further development is required 
with regard to the claim for entitlement to service 
connection for bilateral hearing loss.  Accordingly, this 
claim will be the subject of a remand following the decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues of 
entitlement to service connection for hepatitis and swelling 
of the joints has been obtained, and the VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to these claims, the evidence necessary to 
substantiate these claims, and what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The evidence of record does not reasonably show that the 
veteran has a current liver disorder related to hepatitis 
exposure.

3.  The evidence of record does not reasonably show that the 
veteran has a current disorder related to aching and swelling 
joints involving the hands, ankles, knees and hips.


CONCLUSIONS OF LAW

1.  Hepatitis with a liver disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).

2.  Aching and swelling joints involving the hands, ankles, 
knees and hips were not incurred in or aggravated by service.  
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims for 
entitlement to service connection for a liver disorder and 
aching and swelling joints, and no further assistance is 
required in order to comply with the VA's statutory duty to 
assist him with the development of facts pertinent to these 
claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  Specifically, the RO has obtained private 
treatment records corresponding to medical treatment reported 
by the veteran.  There is no indication of additional 
relevant medical evidence, private or VA that has not been 
obtained by the RO to date with regard to this claim.

The Board is aware that there are indications of record that 
the veteran's service medical records may not be complete.  
However, the RO contacted that National Personnel Records 
Center (NPRC) on three separate occasions seeking those 
records.  The NPRC, in an August 1999 communication, 
indicated that any records would be with the veteran's 
National Guard unit.  The National Guard unit was contacted, 
and all the records from that unit were associated with the 
record.  Accordingly, the Board finds that the VA has 
satisfied its duty to obtain such records on the veteran's 
behalf.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in an October 2001 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection for Hepatitis with a Liver Disorder

Factual Background

Service medical records are silent with regard to complaints 
or treatment related to hepatitis exposure or a liver 
disorder.

A November 1984 private treatment note reported that the 
veteran tested positive for the hepatitis B antibody.  A 
March 1990 private treatment note indicated that the veteran 
was being seen with a previous history of hepatitis B.  The 
veteran indicated that it was discovered when he had a mild 
elevation of liver enzymes about five years previously.  The 
veteran reported he had not had any acute exacerbations of 
symptoms.  These treatment reports did not note any 
complaints or treatment related to a liver disorder.

A September 1999 private pathology report indicated that the 
veteran was positive for the hepatitis B antibody.  A March 
2000 private treatment note reported a history of hepatitis 
B.  These treatment records did not report any complaints or 
treatment related to a liver disorder.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for hepatitis with a liver disorder.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that in order to establish service connection, there 
must be evidence of both a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that the evidence of record does not indicate 
that the veteran has a currently diagnosed liver disability 
related to his noted history of hepatitis.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A. § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident resulted in a disability).  Although a 
history of hepatitis B is noted in post-service treatment 
records, there are no indications of record that the veteran 
has a current disability related to residuals of hepatitis B.  
Private treatment notes, likewise, do not indicate that the 
veteran has any current liver disability that may be 
associated with hepatitis exposure.  Because the evidence 
does not establish that the veteran has a current liver 
disability related to hepatitis, the claim must be denied.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  (The 
Court stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held that "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim."); Rabideau, 2 Vet. App. at 143-44.

Furthermore, it is essential to point out that the record 
does not document, at this point, that exposure to hepatitis 
occurred coincident with service, although his service 
records apparently may be incomplete.

III.  Service Connection for Aching and Swelling Joints

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment related to aching or swelling of the 
hands, ankle, knees or hips.

A March 2000 private treatment note indicated that the 
veteran complained of stiff ankles and aching knees.  No 
other comments other were noted with regard to the veteran's 
complaints.  A July 2001 private treatment note reported that 
the veteran complained of joint pain in conjunction with a 
fever and headaches.  The diagnosis was acute febrile 
illness.  No radiographic studies were included in these 
private treatment notes.

Other treatment records submitted in support of the claim do 
not contain references to complaints,findings or treatment 
for aching or swelling of the hands, ankles, knees or hips.  
No radiographic studies were included in these records.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for a disability manifested by aching and 
swelling of the joints involving the hands, ankles, knees and 
hips.  Although private treatment notes do contain reports of 
complaints related to the veteran's joints, there is no 
currently diagnosed disability related to complaints of 
aching and swelling joints involving the hands, ankles, 
knees, and hips.  In the absence of such, service connection 
for aching and swelling of the joints involving the hands, 
ankles, knees and hips must be denied.  See Brammer, 3 Vet. 
App. at 225; Rabideau, 2 Vet. App. at 143-44.


ORDER

Entitlement to service connection for hepatitis with a liver 
disorder is denied.

Entitlement to service connection for aching and swelling 
joints involving the hands, ankles, knees, and hips is 
denied.


REMAND

Service medical records indicate that high frequency hearing 
loss was noted on the December 1978 separation examination 
report.  A June 2001 private treatment note reported that, in 
October 1999, puretone thresholds were as follows:

 

That same treatment note indicated that, in June 2001, 
puretone thresholds were as follows:

 

Current treatment records indicate that, with an auditory 
threshold 40 decibels or greater in two frequencies 
bilaterally, the veteran currently has hearing loss that 
would be considered a disability for VA purposes.  See 
38 C.F.R. § 3.385 (2002).  As service medical records 
indicate that the veteran was noted to have high frequency 
hearing loss on his December 1978 separation examination, a 
VA examination is required to determine whether there is a 
nexus between the veteran's current bilateral hearing loss 
and service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).


Accordingly, the claim is REMANDED for the following:


1.  The veteran should be afforded a VA 
audiology examination to determine the 
nature and etiology of any current 
bilateral hearing loss.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
obtain the veteran's history of 
occupational noise exposure since 
service.  In addition, the examiner 
should offer an opinion as to whether it 
is as likely as not that the veteran's 
current bilateral hearing loss had its 
origins in service.

2.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for bilateral hearing 
loss with consideration of all applicable 
laws and regulations.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
sent a supplemental statement of the 
case, and afforded sufficient time to 
respond.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



